DETAILED ACTION

1.	
This is in reply to an application filed on 08/28/2020. Claims 1-10 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.

Claim Objection
Claims 1 and 10 are objected to because the Applicant mentioned the term "TEE” in the above claims without clarifying the meaning of those terms as mentioned in the specification. Examiner requests the applicant to spell out the definitions of those acronyms in the claims, for example trusted execution environment (TEE).

4.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

It is unclear whether the registered data key decrypted first then used to decrypt the encrypted data “the trusted part processing unit decrypts the encrypted data by using the registered data key that is encrypted with the public key” and “decrypts the encrypted processing request received by the processing request execution unit from the user terminal by using the registered processing key that is encrypted with the public key” (See claims 5 and 7), however pg. 26 and 49 of the specification show that the encrypted data key and the encrypted processing key will be decrypted before they are used to decrypt data.

5.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. US 2005/0147246 (hereinafter Agrawal), and further in view of Kaushik et al. US 2014/0281511 (hereinafter Kaushik).

Regarding claim 1 Agrawal teaches a confidential information processing system that performs data processing on encrypted data of data including confidential information provided to a confidential information processing server from a data holder terminal which owns the data (Agrawal teaches a data management service for automatically querying encrypted data [0013]), 
wherein the confidential information processing server comprises: a processing request execution unit that receives a processing request for the encrypted data (Agrawal teaches untrusted database server may include a plurality of components to perform a plurality of functions, wherein the server receives an encrypted SQL query [0030], and fig. 2); 
a confidential extraction processing unit that instructs execution of confidential extraction for extracting data that matches with a predetermined condition while the encrypted data is kept encrypted (Agrawal teaches allowing equality and range queries as well as the aggregation operations of MAX, MIN, COUNT, GROUPBY, ORDERBY 
a processing unit that decrypts and processes the encrypted data (Agrawal teaches before applying SUM or AVG to a group, the values to be added require decryption [0027], [0035]); 
an encrypted data holding unit that stores the encrypted data encrypted with a confidentially extractable cipher with which the confidential extraction can be executed (Agrawal teaches encrypting plaintext into ciphertexts in order-preserving segmented manner [0013], wherein the encrypted values are stored at the database server (fig. 2)); 
and when the processing request execution unit receives the processing request, the processing unit generates a confidential extraction query for performing extraction of data that matches with a condition of a processing target in the processing request by the confidential extraction based on the processing request and the encryption key (Agrawal teaches performing query compilation and execution over encrypted values [0013], [0030], and fig. 2), 
the confidential extraction processing unit extracts encrypted data of the processing target while the data is kept encrypted from the encrypted data holding unit by instructing execution of the generated confidential extraction query (Agrawal teaches Agrawal teaches performing comparison queries on numerical values of the ciphertexts, and allowing equality and range queries as well as the aggregation operations of MAX, MIN, and COUNT to be applied on encrypted data without decrypting the operands [0013], [0026]),

the processing request execution unit returns an execution result of the data processing to a transmission source of the processing request (Agrawal teaches Tuples with encrypted results are sent from the untrusted database server to the client application [0038], and fig. 2). Agrawal does not teach processing encrypted data using an encryption key that can be used only in a safe trusted part. Kaushik substantially teaches a cryptographic operation such as decryption/encryption on a sensitive data may only performed in a trusted hardware [0034], [0042] and fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal such that the invention further includes processing encrypted data using an encryption key that can be used only in a safe trusted part. One would have been motivated to do so to make the system securer, for example to ensure that even though if the key is used by untrusted entity out of the trusted area it will be useless.

Regarding claim 4 Agrawal as modified teaches the confidential information processing system according to claim 1, wherein the confidentially extractable cipher includes a searchable cipher that enables match determination while data is kept encrypted, or an order comparable encryption that enables large and small comparison 

Regarding claim 9 Agrawal as modified teaches the confidential information processing system according to claim 1, wherein the confidential extraction query includes a SQL statement and a confidential extraction determination function for determining a condition of the encrypted data while the data is kept encrypted (Agrawal teaches an encryption scheme that allows any comparison operation to be applied on encrypted data, without decrypting the operands, wherein the query such as an SQL [0026], and fig. 2).  

In response to Claim 10: Rejected for the same reason as claim 1

6.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Kaushik as mentioned above, and further in view of Ohto et al. US 5,864,673 (hereinafter Ohto).

Regarding claim 2 Agrawal as modified teaches the confidential information processing system according to claim 1, Agrawal and Kaushik do not teach an entity divides data that does not exceed a data amount that can be handled in another entity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal and Kaushik such that the invention further includes an entity divides data that does not exceed a data amount that can be handled in another entity and transmits the divided data to the other entity. One would have been motivated to do so to make the system more efficient, for example if the divided data cannot be handled by the recipient, a plurality of errors will be issued which may affect the system performance. 

7.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, Kaushik and Ohto as mentioned above, and further in view of Mankovski et al. US 2013/0305046 (hereinafter Mankovski).

Regarding claim 3 Agrawal as modified teaches the confidential information processing system according to claim 2. Agrawal, Kaushik and Ohto do not teach decrypting each piece of the divided data with the encryption key, and puts together execution results to obtain an execution result of the data processing. Mankovski substantially teaches once each segment is decrypted using an encryption key, the archive file is assembled [0033] and fig. 3.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal, Kaushik and Ohto such that the invention further includes decrypting each piece of the divided data with the encryption key, and puts together execution results to obtain an execution result of the data processing. One would have been motivated to do so to obtain the original data [0033]. 

8.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, Kaushik as mentioned above, and further in view of Maruyama et al. US 2007/0239619 (hereinafter Maruyama), and further in view of Balasubramanianet al. US 9,225,691 (hereinafter Bala).

Regarding claim 5 Agrawal as modified teaches the confidential information processing system according to claim 1, Using encryption key to encrypt data, wherein the encryption key can be used only in a trusted part to the confidentially extractable cipher, and registers the encrypted data in another entity, and when the encrypted data is registered in the other entity from the data holder terminal (Agrawal may send an encrypted query to a server (i.e. registers the encrypted data with an entity), wherein the encrypted query may be encrypted with an encryption key [0030], [0058], and fig. 2 and further Kaushik teaches a cryptographic operation such as decryption/encryption on a sensitive data may only performed in a trusted hardware [0034], [0042] and fig. 2). Agrawal and Kaushik do not teach the data holder terminal encrypts a data key used for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal and Kaushik such that the invention further includes the data holder terminal encrypts a data key used for encryption of the encrypted data by using a public key provided by a processing unit and the unit decrypts the encrypted data by using the registered data key that is encrypted with the public key. One would have been motivated to do so to make the system securer, for example it is hard to compromise the confidentiality of the encrypted data since the encryption key which encrypted the data is encrypted with a secret key stored at the recipient’s entity. 
Agrawal and Kaushik Maruyama do not teach re-encrypting the decrypted data and storing the re-encrypted data. Bala substantially teaches encrypt the decrypted data with a secret key (col. 12, lin. 13-24), and fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal and Kaushik such that the invention further includes re-encrypting the decrypted data and storing the re-encrypted 

Regarding claim 7 Agrawal as modified teaches the confidential information processing system according to claim 6, wherein the trusted part processing unit decrypts the encrypted processing request received by the processing request execution unit from the user terminal by using the registered processing key that is encrypted with the public key, and then encrypts the processing request to the confidentially extractable cipher by using the encryption key that can be used only in the trusted part, so as to generate the confidential extraction query (Agrawal may send an encrypted query to a server, wherein the encrypted query may be encrypted with an encryption key [0030], [0058], and fig. 2 and further Kaushik teaches a cryptographic operation such as decryption/encryption on a sensitive data may only performed in a trusted hardware [0034], [0042] and fig. 2, and further Maruyama teaches a message may be encrypted with a session key, wherein the session key is encrypted with a public key of the recipient, when the message transmitted to the recipient, the recipient decrypts the encrypted session key with a private key, and then decrypts the encrypted message with the decrypted session key [0097], and further more Bala teaches encrypt the decrypted data with a secret key (col. 12, lin. 13-24), and fig. 6.).

9.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, Kaushik and Maruyama as mentioned above.

Agrawal and Kaushik do not teach a terminal encrypts a processing key used for encryption of the processing data by using a public key provided by an entity and registers the processing key in the entity. Maruyama substantially teaches a message may be encrypted with a session key, wherein the session key is encrypted with a public key of the recipient, when the message transmitted to the recipient, the recipient decrypts the encrypted session key with a private key, and then decrypts the encrypted message with the decrypted session key [0097]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal and Kaushik such that the invention further includes a terminal encrypts a processing key used for encryption of the processing data by using a public key provided by an entity and registers the processing key in the entity. One would have been motivated to do so to make the system securer, for example it is hard to compromise the confidentiality of the encrypted data since the encryption key which encrypted the data is encrypted with a secret key stored at the recipient’s entity. 

10.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Kaushik as mentioned above, and further in view of Kataok et al. US 2010/0129855 (hereinafter Kataok).
Regarding claim 8 Agrawal as modified teaches the confidential information processing system according to claim 1. Agrawal and Kaushik do not teach wherein data processing required by the processing request is single regression analysis. Kataoka substantially teaches using a single regression analysis on distributed data [0150]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal and Kaushik such that the invention further includes data processing required by the processing request is single regression analysis. One would have been motivated to do so to enhance a filtering process [0150]. 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494